DETAILED ACTION
Claims 17, 19 and 20  are pending as amended on  26 April 2022, claims 22, 23, 25 and 26 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to the specification. The objection has been withdrawn.
Applicant’s amendment overcomes the rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejections under 35 U.S.C. 103 of claims 17 and 19  over US2015/0299556A1 (Gunawan) in view of  US Patent 7022652 (Marakov),  of claim 20 over Gunawan in view of  Marakov in further view of US2015/0300139A1 (Armstrong), and of claims 17 over US Patent 6758270 (Sunde)  in view of US2005/0224230A1 (Cobb).  The rejections have been withdrawn.
Applicant’s arguments in light of the amendment have been fully considered but are moot as they do not apply to the current rejection.

Claim Rejections - 35 USC § 103
Claims 17, 19 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0224230A1 (Cobb) in view of US2015/0300139A1 (Armstrong).
Cobb teaches that a  method  for enhanced oil recovery  and removal of normally immobile heavy residue oil  comprises introducing a treatment composition into a hydrocarbon well and recovering a significant  amount of the composition subsequent to the introduction ([0005], [0006], [0021] , [0038] and claim 17), which meets the limitation of “ pumped into and out of an oil well with no shut-in time”.
Cobb teaches that  the composition  comprising  ammonium hydroxide and alcohol such as isopropyl alcohol ([0016]-[0019]), and   exemplifies  a  composition comprises a 1:5 dilution of  a mixture of 4 vol.% ammonia  and the 8 vol.% of isopropanol in water  ([0032]-[0033]), which is equivalent to about 8 ml/L of ammonium hydroxide and  16mL/L isopropanol calculated by the examiner, which meets the claimed amount of ammonium hydroxide and isopropyl alcohol, respectively.
Cobb further teaches that the composition may comprise surfactants to decrease the water-oil interfacial tension ([0029]). 
Cobb does not teaches the instantly claimed biosurfactant/sophorolipid and its amount. 
Armstrong teaches that sophorolipids  can be added to a treatment fluid to function as biosurfactants in reducing the surface tension between  the treatment fluid and produced hydrocarbons  which enables the recovery of the treatment fluid ([0037] and [0040]), and exemplified at an amount of 1 gpt  of 1% solution ([0062]), which is equivalent to about 0.01 g/L calculated by the examiner, which meets the claimed amount.  
At the time the invention was made it would have been obvious for a person of ordinary skill to add the sophorolipid  biosurfactant  of Armstrong  and amount in the treatment composition  of Cobb.  The rationale to do so would have been the motivation provided by the teachings of Armstrong that to do so would predictably reduce the surface tension between  the treatment fluid and produced hydrocarbons  and  enable the recovery of the treatment fluid ([0037] and [0040]), which is desirable by Cobb ([0029] and [0038]). 
As for the amounts of the treatment composition required by claim 20, a person of ordinary skill in the art would have been motivated to adjust the amount of treatment composition of Cobb and Armstrong in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766